Exhibit 10.56

SENSATA TECHNOLOGIES, INC.

Amendment to Employment Agreement

DATED: DECEMBER 31, 2010

WHEREAS, Sensata Technologies, Inc., a Delaware Corporation (the “Company”), and
Jeffrey J. Cote (the “Executive”), entered into an Employment Agreement on
November 30, 2006 (the “Agreement”); and

WHEREAS, the Company and the Executive now wish to amend the Agreement to
address certain requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the treasury regulations and other official guidance
promulgated thereunder.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.

FIRST: The Agreement is hereby amended by adding the following provisions at the
end thereof to read in full as follows:

“Code Section 409A Compliance.

The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively, “Code Section 409A”) and, accordingly, to
the maximum extent permitted, the Agreement shall be interpreted to be in
compliance therewith.

Notwithstanding anything to the contrary in the Agreement, if the Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered “nonqualified
deferred compensation” under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Executive’s “separation from service,” and
(ii) the date of Executive’s death, to the extent required under Code
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this paragraph (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

To the extent that severance payments or benefits pursuant to this Agreement are
conditioned upon the execution and delivery by Executive of a release of claims,
Executive shall forfeit all rights to such payments and benefits unless such
release is



--------------------------------------------------------------------------------

signed and delivered (and no longer subject to revocation, if applicable) within
sixty (60) days following the date of the Executive’s termination of employment.
To the extent that any such severance constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, then such payments or benefits
shall be made or commence upon the sixtieth (60th) day following the Executive’s
termination of employment. The first such payment shall include payment of all
amounts that otherwise would have been due prior thereto under the terms of this
Agreement had such payments commenced immediately upon the Executive’s
termination of employment, and any payments made thereafter shall continue as
provided herein.

SECOND: Except as specifically modified herein, the Agreement shall remain in
full force and effect in accordance with all of the terms and conditions
thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this amendment to the
Agreement as of the date first written above.

 

SENSATA TECHNOLOGIES, INC.   By:  

/s/ Thomas Wroe, Jr.

  Name:  

Thomas Wroe, Jr.

  Title:  

Chairman and Chief Executive Officer

EXECUTIVE

/s/ Jeffrey J. Cote

 

3